Citation Nr: 0617189	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a right 
ankle disability.

2.  Entitlement to service connection for residuals of a 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from September 1943 to May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The issue that pertains to reopening a claim for service 
connection for a right ankle disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have currently diagnosed residuals of 
injury to the right hand.  


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the 
appellant in April 2003.  The letter advised her what the 
evidence must show to establish service connection, what the 
VA would do to help obtain evidence, and what evidence the 
veteran should submit.  The letter also advised her that it 
was ultimately her responsibility to make sure that the RO 
received all records not in the possession of the Federal 
government.  

Although the letter did not contain information regarding 
establishing a rating or an effective date, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have a right hand disability a result 
of falling and injuring her right hand during service.  A 
grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has a current disability of the 
right hand due to residuals of an injury.  Without proof of 
current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding a right hand 
injury residuals.

While a VA outpatient record in December 2001 shows that the 
veteran reported right hand pain along with pain in several 
other areas, there was no diagnosis of a disability due to an 
injury.  It was noted that the hands were without tenderness, 
or erythema.  Although rheumatoid arthritis was diagnosed, 
this is a generalized disease of the joints rather than a 
residual of an injury to a particular area of the body.  A VA 
Joints examination was conducted in May 2003, but it contains 
no mention of any problems with the hands.  A separate report 
of a hand, thumb and finger examination conducted by the same 
VA physician reflects that the veteran "indicated no hand 
[or] thumb issues."  Moreover, the medical evidence of 
record does not include any medical statements or opinions 
that related a right hand disability military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right hand disability.


ORDER

Service connection for a right hand disability is denied.

REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
a claim and to establish her entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  The letter sent to the veteran in 
April 2003 regarding her application to reopen the claim for 
service connection does not comply with the dictates outlined 
in Kent.  On remand, the veteran should be given appropriate 
notice with regard to her application to reopen the claim of 
service connection for a right ankle disability. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice letter must describe the elements 
necessary to establish service connection 
for a disability, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


